United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 11, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-40469
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JUAN JOSE ROMERO-VILLARREAL,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 1:04-CR-756-ALL
                      --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Juan Jose Romero-Villarreal (Romero) appeals his guilty-plea

conviction and sentence for possession with the intent to

distribute more than 100 kilograms of marijuana, in violation of

21 U.S.C. § 841(a).   He argues that the district court erred by

ordering him to cooperate in the collection of a DNA sample as a

condition of supervised release.   Romero’s claim is not ripe for

review on direct appeal.    See United States v. Riascos-Cuenu, 428

F.3d 1100, 1101-02 (5th Cir. 2005), petition for cert. filed


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-40469
                                 -2-

(Jan. 9, 2006) (No. 05-8662).   The claim is dismissed.    See id.

at 1102.

     As Romero correctly notes, his additional argument, made for

the first time on appeal, that the district court lacked

jurisdiction to convict and sentence him because 21 U.S.C. § 841

is unconstitutional under Apprendi v. New Jersey, 530 U.S. 466

(2000), is foreclosed by United States v. Slaughter, 238 F.3d

580, 582 (5th Cir. 2000).

     JUDGMENT AFFIRMED; APPEAL DISMISSED IN PART.